 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LISA M. PATTERSON,                                 No. 2:19-cv-0521 JAM DB PS
12                        Plaintiff,
13            v.                                         ORDER
14    CITY OF VACAVILLE, et al.,
15                        Defendants.
16

17          Plaintiff Lisa Patterson is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On August 31,

19   2020, the undersigned issued findings and recommendations recommending that plaintiff’s third

20   amended complaint be dismissed without further leave to amend and this action be closed. (ECF

21   No. 61.) On December 9, 2020, the assigned District Judge adopted those findings and

22   recommendations in full. (ECF No. 68.) On December 28, 2020, plaintiff filed a motion for

23   reconsideration of the December 9, 2020 order. (ECF No. 70.)

24          However, on February 1, 2021, plaintiff’s copy of the December 9, 2020 order was

25   returned as undeliverable. On April 9, 2021, plaintiff filed a motion for change of address. (ECF

26   No. 71.) Plaintiff’s motion seeks to file a “blacked out” change of address to withhold plaintiff’s

27   new address “from all DEFENDANTS.” (Id. at 2.) However, Local Rule 183 (b) requires that a

28   plaintiff “keep . . . opposing parties advised as to his or her current address.”

                                                         1
 1           Plaintiff’s motion asserts to be “excising (sic) her right to have her personal information

 2   withheld” pursuant to “18 U.S.C. § 3771.” (Id.) 18 U.S.C. § 3771, however, applies to court

 3   proceedings “involving an offense against a crime victim[.]” 18 U.S.C. § 3771(b)(1). A crime

 4   victim is defined as “a person directly and proximately harmed as a result of the commission of a

 5   Federal offense or an offense in the District of Columbia.” 18 U.S.C. § 3771(e)(2)(A). This

 6   action is a civil action and plaintiff has presented no evidence establishing that plaintiff was

 7   harmed as a result of the commission of a Federal offense.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s April 9, 2021 motion for change of address (ECF No. 71) is denied;

10           2. The Clerk of the Court shall serve a copy of this order, as well as ECF Nos. 61, 68, and

11   69, on plaintiff’s current address of record and on the address plaintiff provided in the April 9,

12   2021 motion; and

13           3. Plaintiff is cautioned that it is plaintiff’s responsibility to keep the court apprised of

14   plaintiff’s current address at all times. Pursuant to Local Rule 182(f), service of documents at the

15   record address of the party is fully effective.

16   Dated: April 30, 2021

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/patterson0521.coa.den.ord
23

24

25

26
27

28

                                                          2
